DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner acknowledges the amendment of claims 1, 3, 5, 7-10, and 18 which are currently withdrawn. 

Applicant’s arguments with respect to claims 11-12, 14-17, and 19-20  have been considered but are moot in view of the new ground(s) of rejection set forth for addressing the newly amended claim features included in amended independent claims 11 and 19-20. 

Claims 20 which was previously withdrawn is now pending and not withdrawn since claim 20 has been amended to perform the method of claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. WO (2017/079539) in view of Gao US (2019/0173703), further in view of Bertrand et al. US (2009/0109908), further in view of Kim et al. US (2019/0075582), further in view of Rune et al. US (2017/0366992), and further in view of Matsumura et al. US (2020/0288456).

Regarding Claim 11,  Stern-Berkowitz discloses a signal sending method, comprising: determining hybrid automatic repeat request-acknowledgement, HARQ-ACK, information to be fed back; (see Fig. 16 & Para’s [0004-0005] i.e., The WTRU may determine to send a hybrid automatic repeat request (HARQ) acknowledgement (ACK) in response to receipt of the first downlink data transmission, [0077] i.e., Examples of Uplink Control Information (UCI) transmission may be provided. An LTE UCI may comprise UL feedback information. The UL feedback information may include acknowledgement (ACK) and/or negative ACK (NACK)) corresponding to a DL transmission, [0233-0234] i.e., A UCI transmission may comprise HARQ-ACK information, [0267] i.e., Fig. 16 depicts an example HARQ-ACK channel 1600 in UpPTS with two symbols. One or more (e.g., one or two) symbols may be available for UCI in UpPTS. If two symbols are available, one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16…A second symbol may be used for HARQ-ACK information & [0268]). 

and in response to a number of pieces of HARQ-ACK information being not greater than 2, (see Fig. 15 i.e., ACK=1, NACK=0 for BPSK, Fig. 16 & Para’s [0239] i.e., HARQ-ACK information transmission over one or more uplink symbols (e.g., SC-FDMA symbols)…For example, one HARQ-ACK information bit may be transmitted in one uplink symbol, [0264] i.e., one or more HARQ-ACK information bits may be one HARQ-ACK information bit, [0266] i.e., BPSK may be used for a single HARQ-ACK information  & [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16 & [0268] i.e., As shown in Fig. 16, d0 may be a symbol indicating HARQ-ACK information (e.g., a modulation symbol such as in the Fig 15))

sending at least one sequence with a length of M on subcarriers of K symbols, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT  & Para’s [0004-0005] i.e., The WTRU may indicate the HARQ-NACK using a second cyclic shift of (e.g., that is applied to) a second sequence of the second uplink signal, [0072] i.e., Allocation in the UL and/or DL may be in terms of resource blocks (RBs). An RB may comprise 1 timeslot x 12 subcarriers, [0233-0236] i.e., For example, HARQ-ACK information corresponding to a downlink data transmission (e.g., PDSCH) may be transmitted using an uplink reference signal or a sequence…The WTRU may transmit an uplink reference signal and/or a sequence. The HARQ-ACK and/or HARQ-NACK may be indicated via the uplink reference signal and/or the sequence, [0238] i.e., Zadoff-Chu sequence, [0256] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB), [0257] i.e., number of subcarriers used for the UCI transmission (Msub)  & [0267-0268] i.e., Zadoff-Chu sequence with a code group u and a base sequence v).

wherein K≥1, (see Fig. 16 i.e., SC-FDMA symbol #0 (i.e., K symbols wherein K=1) & Para’s [0267-0268] i.e., A second symbol may be used for HARQ-ACK information)

M≥12, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT & Para’s [0072] i.e., where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12) & [0256-0257] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB))

While Stern-Berkowitz discloses the resource allocation in the UL and/or DL may be in terms of resource blocks (RBs), where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12), (see Para’s [0072] & [0256] i.e., Nsub may equal 12, for example (e.g., one RB)), Stern-Berkowitz does not disclose the claim feature of sending the at least one sequence with a length of M on the M subcarriers of K symbols. However the claim feature would be rendered obvious in view of Gao US (2019/0173703).

Gao discloses sending at least one sequence with a length of M (see Fig. 6 i.e., modulation symbol sequence A & Para [0154] i.e., the UE may generate a base sequence having a length of 12 subcarriers (corresponding to 1RB), perform the cyclic shift operation on the base sequence in accordance with the above-mentioned cyclic shift value, multiply the modulation symbol with the cyclically-shifted base sequence so as to acquire a frequency-spread modulation symbol sequence A (i.e., “sequence with a length of M”) having a length of 12 subcarriers) on M subcarriers of K symbols, (see Fig. 6 i.e., modulation symbol sequence A is mapped to 1 RB which includes M subcarriers & Para’s [0010] i.e., modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time-domain and frequency-domain resources of the sPUCCH for transmission, [0011] i.e., when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, [0085-0088] i.e., the base sequence may be a CAZAC sequence or a Zadoff-Chu (ZC) sequence, [0101-0102] i.e., the UE may multiply the modulation symbol after modulating the ACK/NACK feedback information with the cyclically-shifted base sequence so as to acquire the frequency-spread modulation symbol sequence, and map the same modulation symbol sequence to the SC-FDMA symbols for transmission, & [0154] i.e., map the modulation symbol sequences to the RBs for the SC-FDMA symbol (i.e., “K symbols=1”) carrying the ACK/NACK feedback information, as shown in Fig. 6).  

(Gao suggests SC-FDMA symbols occupied by the sPUCCH for transmitting the ACK/NACK feedback information (see Para [0011]) where it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay (see Para [0003])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sending at least one sequence with a length of M on subcarriers of K symbols for sending HARQ-ACK feedback information as disclosed in Stern-Berkowitz to send the at least one sequence on the M subcarriers of K symbols as disclosed in the teachings of Gao who discloses mapping modulation symbol sequences including ACK/NACK feedback information to a resource block (RB) including M subcarriers of an SC-FDMA symbol because the motivation lies in Gao for sending ACK/NACK information using SC-FDMA symbols occupied by the sPUCCH and that it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay. 

The combination of Stern-Berkowitz in view of Gao does not disclose the claim feature of and M values of the sequence are mapped onto the M subcarriers. However the claim feature would be rendered obvious in view of Bertrand et al. US (2009/0109908). 

Bertrand discloses M values of a sequence (see Table 1 i.e., Definition of  φ(n) (i.e., Table 1 includes “M values” of a CAZAC sequence i.e., φ(0)… φ(11)) & Para’s [0029] i.e., For ACK/NACK transmission, four data OFDM symbols carry the ACK/NACK BPSK or QPSK symbol. In other words, the CAZAC-like sequence in a data OFDM symbol is modulated/multi-plied by the ACK/NACK BPSK or QPSK symbol & [0030-0032] i.e., One example of a CAZAC-like sequence ru,v(n) is given by…where φ(n) is defined in Table 1)

are mapped onto M subcarriers (see Fig. 8b i.e., Base Sequence generator 402 generates a CAZAC sequence & Tone Map/Sub-Carrier Mapping 854 maps the received sequence (i.e., CAZAC sequence includes “M values”) onto designated sub-carriers & Para’s [0066-0067] i.e., Tone map 854 maps the signal (i.e., sequence) onto a designated set of tones (sub-carriers) [0069] i.e., The UE generates a CAZAC-like (e.g. ZC or extended ZC or zero-autocorrelation QPSK computer-generated) sequence using base sequence generator 802 (i.e., CAZAC sequence includes “M values”)).

(Bertrand suggests the CAZAC-like sequence is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the at least one sequence with a length of M sent on the M subcarriers of K symbols as disclosed in Stern-Berkowitz in view of Gao to include the M values of the sequence which are mapped onto the M subcarriers as disclosed in the teachings of Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence is modulated/multiplied by ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

The combination of Stern-Berkowitz in view of Gao, and further in view of Bertrand does not disclose the claim features of wherein the sequence is a subset of a specified sequence set, wherein sequences in the specified sequence set satisfy at least one of following conditions: a cubic metric, CM, of each sequence does not exceed a first preset threshold,  a peak-to-average power ratio, PAPR, of each sequence does not exceed a second preset threshold; a cross-correlation between any two sequences does not exceed a third preset threshold; or a cross-correlation between any one sequence and a sequence with a length of 12 in a Long- Term Evolution, LTE, system does not exceed a fourth preset threshold. However the claim features would be rendered obvious in view of Kim et al. US (2019/0075582). 

Kim discloses wherein a sequence (see Para’s [0300-0301] i.e., a sequence index (i.e., “sequence”) is part of a “sequence index set”) used for sending HARQ-ACK information is a subset of a specified sequence set, (see Para’s [0176-0178] i.e., a resource selection method with respect to HARQ-ACK bits…The serving cell (or the serving cell eNB) may configure a resource set (i.e., resource set may be a “specified sequence set” since a resource includes a sequence index as disclosed in Para [0178]) to the UE through the higher layer signaling. The resource set includes a plurality of resources, and the UE may dynamically select one resource among the resources included in the resource set to transmit the uplink data or the uplink control in the selected resource. A selection metric of the UE may depend on the base HARQ-ACK bit…A range defined as the resource includes at least a sequence index, [0297-0298] i.e., the sequence index (i.e., “sequence”) is allocated to the UE as the resource and the HARQ-ACK symbol for the corresponding short PUCCH is detected by detecting the sequence index, [0301] i.e., Only the base sequences having high cross correlation performance may be selected. As an example, only some of indexes are selected among thirty base sequences allowed for the LTE PUCCH (i.e., PUCCH is for sending HARQ-ACK information). If, to transmit the k short HARQ-ACK cases (for example, k=1, 2, 3, 4), the sequence index set (i.e., “specified sequence set” which includes a sequence) may be determined such that the cross correlation between those k sequences is small)) 
wherein sequences in the specified sequence set (see Para’s [0300-0301] i.e., “sequence index set”) satisfy at least one of following conditions:  a cross-correlation between any two sequences does not exceed a third threshold; (see Para [0301] i.e., “If, to transmit the k short HARQ-ACK cases (for example, k=1, 2, 3, 4), the sequence index set may be determined such that the cross correlation between those k sequences is small” (i.e., the cross correlation between k sequences (i.e., k=2) may be a small value, which suggests that the cross correlation between the k sequences will not exceed a threshold corresponding to a cutoff value or threshold point that is considered a large value)). 

(Kim suggests only the base sequence having high cross correlation performance may be selected for transmitting the k short HARQ-ACK information (see Para [0301]) and a sequence index is used as a resource for sending HARQ-ACK information, (see Para’s [0176-0178] & [0300-0301])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequence used for the HARQ-ACK information as disclosed in Stern-Berkowitz in view of Gao, and further in view of Bertrand to be a subset of a specified sequence set such as the sequence index set disclosed in the teachings of Kim who discloses a sequence used for sending HARQ-ACK information is a subset of the specified sequence index set, and wherein sequences in the specified sequence index set satisfy a condition that  a cross-correlation between any two sequences does not exceed a third preset threshold because the motivation lies in Kim that a sequence index is used as a resource for sending HARQ-ACK information and only the base sequence having high cross correlation performance may be selected for transmitting the k short HARQ-ACK information for using sequences achieving high cross correlation performance.  

While the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, and further in view of Kim discloses the cross correlation between any two sequences is small (Kim, see Para [0301]), the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, and further in view of Kim does not explicitly disclose a third preset threshold in which the cross correlation between any two of the sequences does not exceed the third preset threshold. However the claim feature would be rendered obvious in view of Rune et al. US (2017/0366992).

Rune discloses wherein sequences in a specified sequence set (see Para’s [0062] & [0064] i.e., the symbol sequences in the set of constituent symbol sequences have been selected such that the correlation between one symbol sequence in the set and any other symbol sequence in the set, is below a threshold) satisfy at least one of following conditions: a cross-correlation between any two sequences does not exceed a third preset threshold, (see Para’s [0010], [0062], & [0064] i.e., According to some aspects, the symbol sequences in the set of constituent symbol sequences have been selected such that the correlation between one symbol sequence in the set and any other symbol sequence in the set, is below a threshold (i.e., “third preset threshold”)…In other words the symbol sequences are constructed for high probability of detection, which is the case when the cross-correlation between the symbol sequences is below a threshold (i.e., “third preset threshold”))

(Rune suggests the symbol sequences are constructed for high probability of detection, which is the case when the cross-correlation between the symbol sequences is below a threshold for ensuring a high probability that a receiving network node can correctly detect a symbol sequence, (see Para’s [0062] & [0064])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the cross correlation between the sequences which is small as disclosed in Stern-Berkowitz in view of Gao, further in view of Bertrand, and further in view of Kim to not exceed a third preset threshold based on the teachings of Rune who discloses the cross correlation between any two sequences of a specified sequence set does not exceed a third preset threshold because the motivation lies in Rune that the symbol sequences are constructed for high probability of detection, which is the case when the cross-correlation between the symbol sequences is below a threshold for ensuring a high probability that a receiving network node can correctly detect a symbol sequence. 

The combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, and further in view of Rune does not disclose the claim feature of wherein different indexes of the sequence are used by neighboring cells. However the claim feature would be rendered obvious in view of Matsumura et al. US (2020/0288456). 

Matsumura discloses wherein different indexes of the sequence are used by neighboring cells (see Para’s [0004] i.e., a user equipment transmits Uplink Control Information (UCI) by using a UL control channel (e.g., Physical Uplink Control Channel (PUCCH), [0005] i.e., The UCI includes at least one of HARQ-ACK, or ACK/NACK for DL data channel,[0035] i.e., UCI on short PUCCH,  [0057] i.e., sequence-based PUCCH…UCI (uplink control information) is used for sending ACK or NACK, [0058] i.e., The resource number may be a sequence number (sequence index) indicating the reference sequence used for the sequence-based PUCCH  [0060] i.e., By using different reference sequences (sequence numbers) between a certain cell and surrounding cells of the certain cell, it is possible to reduce an inter-cell interference).

(Matsumura suggests different indexes of the sequence are used by neighboring cells for reducing inter-cell interference (see Para [0060])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequences used for sending HARQ-ACK information as disclosed in Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, and further in view of Rune to include using different indexes of the sequence to be used by neighboring cells as disclosed in the teachings of Matsumura because the motivation lies in Matsumura that different indexes of the sequence are used by neighboring cells for reducing inter-cell interference in the network.

Regarding Claim 12, Stern-Berkowitz discloses the method of claim 11, wherein M=12, (Stern-Berkowitz, see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 (i.e., M=12) & Para’s [0072] i.e., where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M=12) & [0256-0257] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB)), however the combination of Stern-Berkowitz in view of Gao, further in view of Kim, further in view of Rune, and further in view of Matsumura does not disclose M=12 for the M values of the sequence. However the claim feature would be rendered obvious in view of  Bertrand. 

Bertrand discloses M=12 for the M values of the sequence (see Para’s [0030-0032] & Table 1 i.e., Definition of  φ(n) (i.e., Table 1 includes “M values” of a CAZAC sequence i.e., φ(0)… φ(11)) (i.e., M=12)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequence disclosed in Stern-Berkowitz in view of Gao, further in view of Kim, further in view of Rune, and further in view of Matsumura to include the M values of the sequence where M=12 as disclosed in Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence including the M values includes ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

Regarding Claim 14, the combination of Stern-Berkowitz in view of Gao, further in view of Kim, further in view of Rune, and further in view of Matsumura discloses the method of claim 11, but does not disclose the claim features of wherein a sequence xu (n) satisfies a following condition Xu(n)=exp^{j*π φ(n) /4}

where u is a sequence index, u is an integer and UE{O,1, 2....29}, φ(n) is an element value of the sequence, n is an element index, n=0, 1, 2, ..., 11, and a value of u has a corresponding relation with a value of φ(n). However the claim feature would be rendered obvious in view of Bertrand. 

Bertrand discloses wherein a sequence xu (n) satisfies a following condition Xu(n)=exp^{j*π φ(n) /4} (see Para [0030] i.e., One example of a CAZAC-like sequence ru,v(n) is given by ru,v(n)=e^j φ(n)/π/4)

where u is a sequence index, u is an integer and UE{O,1, 2....29}, (see Para’s [0030-0032] i.e., ru,v(n) & table 1 i.e., sequence index u is an integer from 0-29)

φ(n) is an element value of the sequence, (see Para’s [0030-0032] i.e., φ(n) is defined in table 1 & table 1 i.e., Definition of φ(n))

n is an element index, n=0, 1, 2, ..., 11, (see Para’s Table 1 i.e., φ(0),…, φ(11) & [0030-0032])

and a value of u has a corresponding relation with a value of φ(n) (see Para’s [0030-0032] & table 1 i.e., u has a corresponding relationship with a value of φ(n)). 

(Bertrand suggests the CAZAC-like sequence defined in (Table 1 & Para’s [0030-0032]) is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequence disclosed in Stern-Berkowitz in view of Gao, further in view of Kim, further in view of Rune, and further in view of Matsumura to be defined according to the sequence defined and disclosed in Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence including the M values includes ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation

Regarding Claim 15, the combination of Stern-Berkowitz in view of Gao, further in view of Kim, further in view of Rune, and further in view of Matsumura discloses the method of claim 14, but does not disclose the claim feature of wherein the value of u and the value of φ(n)) are values listed in any one of tables 1 to 3 or are cyclic shifts of each row listed in any one of tables 1 to 3: However the claim feature would be rendered obvious in view of Bertrand.

Bertrand discloses wherein the value of u and the value of φ(n)) are values listed in any one of tables 1 to 3 or are cyclic shifts of each row listed in any one of tables 1 to 3 (see Para’s [0030-0032] & table 1).

(Bertrand suggests the CAZAC-like sequence defined in (Table 1 & Para’s [0030-0032]) is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the value of u and the value of φ(n)) for the sequence disclosed in Stern-Berkowitz in view of Gao, further in view of Kim, further in view of Rune, and further in view of Matsumura to be the values listed from the table 1 disclosed in Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence including the M values includes ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

Regarding Claim 17, the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, further in view of Rune, and further in view of Matsumura discloses the method of claim 11, wherein the HARQ-ACK information has a corresponding relation with at least one of: an index of the sequence (Stern-Berkowitz, see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 & Para’s [0267-0268] i.e., As shown in Fig. 16, d0 may be a symbol indicating HARQ-ACK information (e.g., a modulation symbol such as in the Fig 15). Ru,v may represent the Zadoff-Chu sequence with a code group u and a base sequence v), a value of a cyclic shift of the sequence (Stern-Berkowitz, see Para’s [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16 & [0268] i.e., ru,v may represent the Zadoff-Chu sequence…ru,v(α) may represent a cyclic shift of ru,v), or frequency domain positions of the M subcarriers.  

Regarding Claim 19,  Stern-Berkowitz discloses a signal sending apparatus (see Fig. 1B i.e., WTRU 102 & Para [0041]), comprising: a processor (see Fig. 1B i.e., processor 118 & Para’s [0041-0042]) and a storage medium storing programs (see Para [0328] i.e., computer program incorporated in a computer-readable medium for execution by a processor), wherein the programs, when executed by the processor (see Fig. 1B i.e., processor 118 & Para [0328] i.e., computer program incorporated in a computer-readable medium for execution by a processor), comprises: a determining module (see Fig. 1B i.e., processor 118 may be a determining module & Para’s [0041-0042]), which is configured to determine hybrid automatic repeat request- acknowledgement, HARQ-ACK, information to be fed back; (see Fig. 16 & Para’s [0004-0005] i.e., The WTRU may determine to send a hybrid automatic repeat request (HARQ) acknowledgement (ACK) in response to receipt of the first downlink data transmission, [0077] i.e., Examples of Uplink Control Information (UCI) transmission may be provided. An LTE UCI may comprise UL feedback information. The UL feedback information may include acknowledgement (ACK) and/or negative ACK (NACK)) corresponding to a DL transmission, [0233-0234] i.e., A UCI transmission may comprise HARQ-ACK information, [0267] i.e., Fig. 16 depicts an example HARQ-ACK channel 1600 in UpPTS with two symbols. One or more (e.g., one or two) symbols may be available for UCI in UpPTS. If two symbols are available, one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16…A second symbol may be used for HARQ-ACK information & [0268]). 

and a sending module (see Fig. 1B i.e., transceiver 120 & Para’s [0041-0043]), which is configured to: in response to a number of pieces of HARQ-ACK information being not greater than 2, (see Fig. 15 i.e., ACK=1, NACK=0 for BPSK, Fig. 16 & Para’s [0239] i.e., HARQ-ACK information transmission over one or more uplink symbols (e.g., SC-FDMA symbols)…For example, one HARQ-ACK information bit may be transmitted in one uplink symbol, [0264] i.e., one or more HARQ-ACK information bits may be one HARQ-ACK information bit, [0266] i.e., BPSK may be used for a single HARQ-ACK information  & [0267] i.e., one or more HARQ-ACK information may be multiplexed with a cyclic shift index as shown in Fig. 16 & [0268] i.e., As shown in Fig. 16, d0 may be a symbol indicating HARQ-ACK information (e.g., a modulation symbol such as in the Fig 15))

send at least one sequence with a length of M on subcarriers of K symbols, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT  & Para’s [0004-0005] i.e., The WTRU may indicate the HARQ-NACK using a second cyclic shift of (e.g., that is applied to) a second sequence of the second uplink signal, [0072] i.e., Allocation in the UL and/or DL may be in terms of resource blocks (RBs). An RB may comprise 1 timeslot x 12 subcarriers, [0233-0236] i.e., For example, HARQ-ACK information corresponding to a downlink data transmission (e.g., PDSCH) may be transmitted using an uplink reference signal or a sequence…The WTRU may transmit an uplink reference signal and/or a sequence. The HARQ-ACK and/or HARQ-NACK may be indicated via the uplink reference signal and/or the sequence, [0238] i.e., Zadoff-Chu sequence, [0256] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB), [0257] i.e., number of subcarriers used for the UCI transmission (Msub)  & [0267-0268] i.e., Zadoff-Chu sequence with a code group u and a base sequence v).

wherein K≥1, (see Fig. 16 i.e., SC-FDMA symbol #0 (i.e., K symbols wherein K=1) & Para’s [0267-0268] i.e., A second symbol may be used for HARQ-ACK information)

M≥12, (see Fig. 16 i.e., ACK/NACK symbol d0 is multiplied with Zadoff-Chu sequence ru,0 of Length-12 which is mapped to SC-FDMA symbol #0 (i.e., K symbols wherein K=1) after IFFT & Para’s [0072] i.e., where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12) & [0256-0257] i.e., the number of subcarriers (Msub) allocated for a WTRU may be equal to or smaller than Nsub, Msub ≤ Nsub…Nsub may be equal to 12, for example (e.g., one RB))

While Stern-Berkowitz discloses the resource allocation in the UL and/or DL may be in terms of resource blocks (RBs), where an RB may comprise 1 timeslot x 12 subcarriers (i.e., M≥12), (see Para’s [0072] & [0256] i.e., Nsub may equal 12, for example (e.g., one RB)) Stern-Berkowitz does not disclose the claim feature of sending the at least one sequence with a length of M on the M subcarriers of K symbols. However the claim feature would be rendered obvious in view of Gao US (2019/0173703).

Gao discloses sending at least one sequence with a length of M (see Fig. 6 i.e., modulation symbol sequence A & Para [0154] i.e., the UE may generate a base sequence having a length of 12 subcarriers (corresponding to 1RB), perform the cyclic shift operation on the base sequence in accordance with the above-mentioned cyclic shift value, multiply the modulation symbol with the cyclically-shifted base sequence so as to acquire a frequency-spread modulation symbol sequence A (i.e., “sequence with a length of M”) having a length of 12 subcarriers) on M subcarriers of K symbols, (see Fig. 6 i.e., modulation symbol sequence A is mapped to 1 RB which includes M subcarriers & Para’s [0010] i.e., modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time-domain and frequency-domain resources of the sPUCCH for transmission, [0011] i.e., when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, [0085-0088] i.e., the base sequence may be a CAZAC sequence or a Zadoff-Chu (ZC) sequence, [0101-0102] i.e., the UE may multiply the modulation symbol after modulating the ACK/NACK feedback information with the cyclically-shifted base sequence so as to acquire the frequency-spread modulation symbol sequence, and map the same modulation symbol sequence to the SC-FDMA symbols for transmission, & [0154] i.e., map the modulation symbol sequences to the RBs for the SC-FDMA symbol (i.e., “K symbols=1”) carrying the ACK/NACK feedback information, as shown in Fig. 6).  

(Gao suggests SC-FDMA symbols occupied by the sPUCCH for transmitting the ACK/NACK feedback information (see Para [0011]) where it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay (see Para [0003])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sending at least one sequence with a length of M on subcarriers of K symbols for sending HARQ-ACK feedback information as disclosed in Stern-Berkowitz to send the at least one sequence on the M subcarriers of K symbols as disclosed in the teachings of Gao who discloses mapping modulation symbol sequences including ACK/NACK feedback information to a resource block (RB) including M subcarriers of an SC-FDMA symbol because the motivation lies in Gao for sending ACK/NACK information using SC-FDMA symbols occupied by the sPUCCH and that it is necessary for the mobile communication system to support an sPUCCH for reducing a user-plane time delay. 

The combination of Stern-Berkowitz in view of Gao does not disclose the claim feature of and M values of the sequence are mapped onto the M subcarriers. However the claim feature would be rendered obvious in view of Bertrand et al. US (2009/0109908). 

Bertrand discloses M values of a sequence (see Table 1 i.e., Definition of  φ(n) (i.e., Table 1 includes “M values” of a CAZAC sequence i.e., φ(0)… φ(11)) & Para’s [0029] i.e., For ACK/NACK transmission, four data OFDM symbols carry the ACK/NACK BPSK or QPSK symbol. In other words, the CAZAC-like sequence in a data OFDM symbol is modulated/multi-plied by the ACK/NACK BPSK or QPSK symbol & [0030-0032] i.e., One example of a CAZAC-like sequence ru,v(n) is given by…where φ(n) is defined in Table 1)

are mapped onto M subcarriers (see Fig. 8b i.e., Base Sequence generator 402 generates a CAZAC sequence & Tone Map/Sub-Carrier Mapping 854 maps the received sequence (i.e., CAZAC sequence includes “M values”) onto designated sub-carriers & Para’s [0066-0067] i.e., Tone map 854 maps the signal (i.e., sequence) onto a designated set of tones (sub-carriers) [0069] i.e., The UE generates a CAZAC-like (e.g. ZC or extended ZC or zero-autocorrelation QPSK computer-generated) sequence using base sequence generator 802 (i.e., CAZAC sequence includes “M values”)).

(Bertrand suggests the CAZAC-like sequence is modulated/multiplied by ACK/NACK information (see Para [0029]) where the ACK/NACK information is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the at least one sequence with a length of M sent on the M subcarriers of K symbols as disclosed in Stern-Berkowitz in view of Gao to include the M values of the sequence which are mapped onto the M subcarriers as disclosed in the teachings of Bertrand because the motivation lies in Bertrand that the CAZAC-like sequence is modulated/multiplied by ACK/NACK information which is typically required to be highly reliable in order to support an appropriate and accurate HARQ operation. 

The combination of Stern-Berkowitz in view of Gao, and further in view of Bertrand does not disclose the claim features of wherein the sequence is a subset of a specified sequence set, wherein sequences in the specified sequence set satisfy at least one of following conditions: a cubic metric, CM, of each sequence does not exceed a first preset threshold,  a peak-to-average power ratio, PAPR, of each sequence does not exceed a second preset threshold; a cross-correlation between any two sequences does not exceed a third preset threshold; or a cross-correlation between any one sequence and a sequence with a length of 12 in a Long- Term Evolution, LTE, system does not exceed a fourth preset threshold. However the claim features would be rendered obvious in view of Kim et al. US (2019/0075582). 

Kim discloses wherein a sequence (see Para’s [0300-0301] i.e., a sequence index (i.e., “sequence”) is part of a “sequence index set”) used for sending HARQ-ACK information is a subset of a specified sequence set, (see Para’s [0176-0178] i.e., a resource selection method with respect to HARQ-ACK bits…The serving cell (or the serving cell eNB) may configure a resource set (i.e., resource set may be a “specified sequence set” since a resource includes a sequence index as disclosed in Para [0178]) to the UE through the higher layer signaling. The resource set includes a plurality of resources, and the UE may dynamically select one resource among the resources included in the resource set to transmit the uplink data or the uplink control in the selected resource. A selection metric of the UE may depend on the base HARQ-ACK bit…A range defined as the resource includes at least a sequence index, [0297-0298] i.e., the sequence index (i.e., “sequence”) is allocated to the UE as the resource and the HARQ-ACK symbol for the corresponding short PUCCH is detected by detecting the sequence index, [0301] i.e., Only the base sequences having high cross correlation performance may be selected. As an example, only some of indexes are selected among thirty base sequences allowed for the LTE PUCCH (i.e., PUCCH is for sending HARQ-ACK information). If, to transmit the k short HARQ-ACK cases (for example, k=1, 2, 3, 4), the sequence index set (i.e., “specified sequence set” which includes a sequence) may be determined such that the cross correlation between those k sequences is small)) 
wherein sequences in the specified sequence set (see Para’s [0300-0301] i.e., “sequence index set”) satisfy at least one of following conditions:  a cross-correlation between any two sequences does not exceed a third threshold; (see Para [0301] i.e., “If, to transmit the k short HARQ-ACK cases (for example, k=1, 2, 3, 4), the sequence index set may be determined such that the cross correlation between those k sequences is small” (i.e., the cross correlation between k sequences (i.e., k=2) may be a small value, which suggests that the cross correlation between the k sequences will not exceed a threshold corresponding to a cutoff value or threshold point that is considered a large value)). 

(Kim suggests only the base sequence having high cross correlation performance may be selected for transmitting the k short HARQ-ACK information (see Para [0301]) and a sequence index is used as a resource for sending HARQ-ACK information, (see Para’s [0176-0178] & [0300-0301])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequence used for the HARQ-ACK information as disclosed in Stern-Berkowitz in view of Gao, and further in view of Bertrand to be a subset of a specified sequence set such as the sequence index set disclosed in the teachings of Kim who discloses a sequence used for sending HARQ-ACK information is a subset of the specified sequence index set, and wherein sequences in the specified sequence index set satisfy a condition that  a cross-correlation between any two sequences does not exceed a third preset threshold because the motivation lies in Kim that a sequence index is used as a resource for sending HARQ-ACK information and only the base sequence having high cross correlation performance may be selected for transmitting the k short HARQ-ACK information for using sequences achieving high cross correlation performance.  

While the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, and further in view of Kim discloses the cross correlation between any two sequences is small (Kim, see Para [0301]), the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, and further in view of Kim does not explicitly disclose a third preset threshold in which the cross correlation between any two of the sequences does not exceed the third preset threshold. However the claim feature would be rendered obvious in view of Rune et al. US (2017/0366992).

Rune discloses wherein sequences in a specified sequence set (see Para’s [0062] & [0064] i.e., the symbol sequences in the set of constituent symbol sequences have been selected such that the correlation between one symbol sequence in the set and any other symbol sequence in the set, is below a threshold) satisfy at least one of following conditions: a cross-correlation between any two sequences does not exceed a third preset threshold, (see Para’s [0010], [0062], & [0064] i.e., According to some aspects, the symbol sequences in the set of constituent symbol sequences have been selected such that the correlation between one symbol sequence in the set and any other symbol sequence in the set, is below a threshold (i.e., “third preset threshold”)…In other words the symbol sequences are constructed for high probability of detection, which is the case when the cross-correlation between the symbol sequences is below a threshold (i.e., “third preset threshold”))

(Rune suggests the symbol sequences are constructed for high probability of detection, which is the case when the cross-correlation between the symbol sequences is below a threshold for ensuring a high probability that a receiving network node can correctly detect a symbol sequence, (see Para’s [0062] & [0064])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the cross correlation between the sequences which is small as disclosed in Stern-Berkowitz in view of Gao, further in view of Bertrand, and further in view of Kim to not exceed a third preset threshold based on the teachings of Rune who discloses the cross correlation between any two sequences of a specified sequence set does not exceed a third preset threshold because the motivation lies in Rune that the symbol sequences are constructed for high probability of detection, which is the case when the cross-correlation between the symbol sequences is below a threshold for ensuring a high probability that a receiving network node can correctly detect a symbol sequence. 

The combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, and further in view of Rune does not disclose the claim feature of wherein different indexes of the sequence are used by neighboring cells. However the claim feature would be rendered obvious in view of Matsumura et al. US (2020/0288456). 

Matsumura discloses wherein different indexes of the sequence are used by neighboring cells (see Para’s [0004] i.e., a user equipment transmits Uplink Control Information (UCI) by using a UL control channel (e.g., Physical Uplink Control Channel (PUCCH), [0005] i.e., The UCI includes at least one of HARQ-ACK, or ACK/NACK for DL data channel,[0035] i.e., UCI on short PUCCH,  [0057] i.e., sequence-based PUCCH…UCI (uplink control information) is used for sending ACK or NACK, [0058] i.e., The resource number may be a sequence number (sequence index) indicating the reference sequence used for the sequence-based PUCCH  [0060] i.e., By using different reference sequences (sequence numbers) between a certain cell and surrounding cells of the certain cell, it is possible to reduce an inter-cell interference).

(Matsumura suggests different indexes of the sequence are used by neighboring cells for reducing inter-cell interference (see Para [0060])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the sequences used for sending HARQ-ACK information as disclosed in Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, and further in view of Rune to include using different indexes of the sequence to be used by neighboring cells as disclosed in the teachings of Matsumura because the motivation lies in Matsumura that different indexes of the sequence are used by neighboring cells for reducing inter-cell interference in the network.

Regarding Claim 20, Stern-Berkowitz discloses a non-transitory computer-readable storage medium (see Para [0328] i.e., the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor), comprising stored programs (see Para [0328] i.e., computer program), wherein the programs (see Para [0328]), when executed by a processor (see Para [0328] i.e., for execution by a computer or processor), cause the processor (see Para [0328]) to perform the method of claim 11. Therefore claim 20 which is directed to a non-transitory computer-readable storage medium which performs the method of claim 11, is also rejected under 35 U.S.C. 103 over the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, further in view of Rune, and further in view of Matsumura as applied for the rejection of independent claim 11 since claim 20 performs the same claimed features as the method of independent claim 11. 

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. WO (2017/079539) in view of Gao US (2019/0173703), further in view of Bertrand et al. US (2009/0109908), further in view of Kim et al. US (2019/0075582), further in view of Rune et al. US (2017/0366992), and further in view of Matsumura et al. US (2020/0288456) as applied to claim 15 above, and further in view of Kim et al. US (2019/0052442).

Regarding Claim 16, the combination of Stern-Berkowitz in view of Gao, further in view of Bertrand, further in view of Kim, further in view of Rune, and further in view of Matsumura discloses the method of claim 15, but does not disclose the claim features of wherein a cyclic shift of the sequence is yu(n, α)=Xu(n)* exp^{ j 2πα/M * n}. where α denotes a cyclic shift amount, and α E {O, 1, 2,..., 11}, and M is a length of the sequence. However the claim features would be rendered obvious in view of Kim et al. US (2019/0052442).

Kim discloses wherein a cyclic shift of the sequence is yu(n, α)=Xu(n)* exp^{ j 2πα/M * n}, (see Para [0072] i.e., In this case, the ZC reference signal sequence ru,v(α) (n) may be defined by a cyclic shift a of a base sequence ru,v(n) according to: ru,v (α)).

where α denotes a cyclic shift amount, and α E {O, 1, 2,..., 11}, (see Para’s [0072-0073])

and M is a length of the sequence (see Para [0073] i.e., Nrs subframe is the length of the available reference signals).

Kim suggests a Zadoff-Chu (ZC) sequence defined by a cyclic shift is preferred to be used rather than a pseudorandom sequence (see Para [0072]). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the cyclic shift of the Zadoff-chu sequence disclosed in the teachings of Stern-Berkowitz in view of Gao, and further in view of Bertrand, further in view of Kim, further in view of Rune, and further in view of Matsumura to be defined according to the cyclic shift of the sequence disclosed and defined in the teachings of Kim because the motivation lies in Kim that using a Zadoff-Chu (ZC) sequence defined by a cyclic shift is preferred to be used rather than a pseudorandom sequence for achieving efficient communication quality and performance in the network system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461